UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSE ANTONIO TORRES,
                                                                Case No: 21-CV-195(ER)
                    Plaintiff,
                                                                [PROPOSED]
                                                                RULE 68 JUDGMENT
       v.

RNK JEWELRY, INC. and JIN KIM
               Defendants.


       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants

RNK JEWELRY INC. and JIN KIM (“Defendants”) having offered to allow Plaintiff JOSE

ANTONIO TORRES (“Plaintiff”) to take a judgment against them, jointly and severally, in the

sum of Seventeen Thousand Five Hundred Dollars and No Cents ($17,500.00), in accordance with

the terms and conditions of Defendants’ Rule 68 Offer dated April 30, 2021 and filed as Exhibit

A to Docket Number 21;

       WHEREAS, on April 30, 2021, Plaintiff’s attorney having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgement (Dkt. No. 21);

       It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff, in the sum of Seventeen Thousand Five Hundred Dollars and No Cents ($17,500.00), in

accordance with the terms and conditions of Defendants’ Rule 68 Offer dated April 30, 2021 and

filed as Exhibit A to Docket Number 21. The Clerk is directed to close this case.


SO ORDERED:

        May 3
Dated: ____________________, 2021                   ___________________________________
       New York, New York                                 Edgardo Ramos
                                                          U.S.D.J.
